Citation Nr: 1500892	
Decision Date: 01/08/15    Archive Date: 01/13/15

DOCKET NO.  12-28 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an initial increased rating for degenerative arthritis of the left hip, rated as noncompensable prior to October 18, 2013, and as 10 percent disabling beginning October 18, 2013.

2.  Entitlement to an initial increased rating for lumbar degenerative joint disease, rated as noncompensable prior to October 18, 2013, and as 10 percent disabling beginning October 18, 2013.

3.  Entitlement to a total disability evaluation based upon individual unemployability, due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

F. Yankey Counsel


INTRODUCTION

The Veteran served on active duty from February 1977 to April 1979.  This case comes before the Board of Veterans' Appeals (Board) on appeal of a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which granted service connection for lumbar degenerative joint disease and mild degenerative arthritis, left hip.  Noncomepensable evaluations were assigned for both disabilities, effective October 6, 2010.

In November 2013 rating decision, the RO granted increased ratings of 10 percent for the service-connected lumbar degenerative joint disease and mild degenerative arthritis, left hip, effective October 18, 2013.  The issues of an increased rating for lumbar degenerative joint disease and mild degenerative arthritis, left hip remain on appeal.  AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a notice of disagreement as to a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

The Veteran presented testimony before the undersigned at a July 2014 Video Conference hearing.  A transcript of the hearing is of record.


Since the Veteran has argued that his service-connected lumbar spine disability and left hip disability have impacted on his ability to work, the Board finds that his increased rating claims include a claim for TDIU under Rice v. Shinseki, 22 Vet. App. 447 (2009), and has added this issue as another matter for current appellate review.  

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the period prior to October 18, 2013, the Veteran's mild degenerative arthritis, left hip was manifested by pain and other subjective symptoms, but the left hip disability did not result in extension of the thigh limited to 5 degrees, or flexion of the thigh limited to 45 degrees or the functional equivalent thereof, limitation of abduction preventing crossing the legs, limitation of rotation preventing toeing out more than 15 degrees, or ankylosis of the left hip.

2.  For the period beginning October 18, 2013, the Veteran's mild degenerative arthritis, left hip is manifested by subjective symptoms of pain and weakness, but flexion was not limited to 30 degrees or the functional equivalent thereof, motion was not lost beyond 10 degrees on abduction, and there was no ankylosis of the left hip.  

3.  For the period prior to October 18, 2013, the Veteran's lumbar degenerative joint disease was manifested by normal range of motion of the lumbar spine, with no objective evidence of pain on motion; there is no evidence of intervertebral disc syndrome, associated neurological deficit or ankylosis.

4.  For the period beginning October 18, 2013, the Veteran's lumbar degenerative joint disease is manifested by forward flexion of the lumbar spine limited to 50 degrees; the Veteran has had no periods of physician prescribed bed rest; there is no favorable or unfavorable ankylosis of the entire thoracolumbar spine; and there are no separately ratable neurological abnormalities; the evidence indicates that the Veteran has flare-ups of pain which impact his ability to bend, lift, and do his household chores, and that constitute functional loss.


CONCLUSIONS OF LAW

1.  For the period prior to October 18, 2013, the criteria for a compensable disability rating for mild degenerative arthritis, left hip are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5250-5255 (2014).

2.  For the period beginning October 18, 2013, the criteria for a disability rating in excess of 10 percent for mild degenerative arthritis, left hip are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5250-5255 (2014).

3.  For the period prior to October 18, 2013, the criteria for a compensable disability rating for lumbar degenerative joint disease have not been met.  38 U.S.C.A. 
§ 1155  (West 2002); 38 C.F.R §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5237-5243 (2014).

4.  For the period beginning October 18, 2013, the criteria for a disability rating in excess of 10 percent for lumbar degenerative joint disease have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5237-5242 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The appeal arises from disagreement with initial ratings following the grant of service connection.  The courts have held that once service connection is granted the claim is substantiated, and additional Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014) notice is not required; and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The United States Court of Appeals for Veterans Claims (Court) has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as an effective date) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  Where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.  Id.  There has been no allegation or evidence of prejudice.

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103S; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records and VA treatment records.  Additionally, the Veteran was provided VA examinations in July 2011 and October 2013 for his left hip and lumbar spine disabilities.  The Board finds these examinations adequate for rating purposes as the examiner considered the Veteran's prior medical history and assertion of symptoms, and provided sufficient detail as to the Veteran's conditions to allow the Board to make a decision on the claims. Stefl v. Nicholson, 21 Vet.App. 120, 123 (2007). As discussed further below, there is no evidence that there has been a change in the disabilities since the last examinations in October 2013.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The appeal is thus ready to be considered on the merits.

General Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2014).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2014).

Each disability must be considered from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2014).

Traumatic arthritis is rated as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code (DC) 5010.  Pursuant to DC 5003, degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, the disability is to be rated as follows: with x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, 20 percent; with x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, 10 percent.  38 C.F.R. § 4.71a.

The evaluation of the same disability under various diagnoses is to be avoided.  
38 C.F.R. § 4.14 (2014).  However, § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59, pertaining to functional impairment and painful motion.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-85 (1997); 38 C.F.R. § 4.59 (2014).

At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Fenderson, 12 Vet. App. at 126.

Mild Degenerative Arthritis, Left Hip

Normal ranges of motion of the hip are hip flexion from 0 degrees to 125 degrees, and hip abduction from 0 degrees to 45 degrees.  38 C.F.R. § 4.71, Plate II.  Diagnostic Code (DC) 5250 provides for rating the hip on the basis of ankylosis.  Favorable ankylosis of the hip in flexion at an angle between 20 degrees and 40 degrees and slight adduction or abduction is 60 percent disabling.  Intermediate ankylosis of the hip is 70 percent disabling.  Extremely unfavorable ankylosis, with the foot not reaching ground, crutches necessitated, is to be rated 90 percent disabling, and entitles the claimant to special monthly compensation.  38 C.F.R. 
§ 4.71a.  

DC 5251 provides a 10 percent disability rating for limitation of extension of the thigh that is limited to 5 degrees.  DC 5252 provides ratings based on limitation of flexion of the thigh.  A 10 percent disability rating is for flexion of the thigh that is limited to 45 degrees.  A 20 percent rating is for flexion of the thigh that is limited to 30 degrees.  A 30 percent rating is for flexion of the thigh that is limited to 20 degrees.  A 40 percent rating is for flexion of the thigh that is limited to 10 degrees. 

Under DC 5253, limitation of adduction and an inability to cross legs, or limitation of rotation with an inability to toe-out the affected leg more than 15 degrees warrants a 10 percent rating.  Limitation of abduction of a thigh with motion lost beyond 10 degrees warrants a 20 percent rating.  DC 5254 provides for a singular maximum evaluation of 80 percent for flail joint of the hip.

DC 5255 deals with impairment of the femur.  Under this code, malunion of the femur with slight knee or hip disability warrants a 10 percent evaluation.  Malunion of the femur with moderate knee or hip disability warrants a 20 percent evaluation.  Malunion of the femur with marked knee or hip disability warrants a 30 percent evaluation.  Fracture of surgical neck of femur, with false joint, or fracture of shaft or anatomical neck of femur with nonunion, without loose motion, weight bearing preserved with aid of brace, warrants a 60 percent evaluation.  The highest rating available under that code, 80 percent, is warranted for fracture of shaft or anatomical neck of femur, with nonunion, with loose motion (spiral or oblique fracture). 

	(CONTINUED ON NEXT PAGE)


Analysis

In a September 2011 rating decision, the RO granted service connection for mild degenerative arthritis of the left hip.  A noncompensable evaluation was assigned, effective October 6, 2010.  The Veteran disagreed with this initial rating.  See June 2012 notice of disagreement.  In a November 2013 rating decision, the RO granted an increased rating for 10 percent for the service-connected left hip arthritis, effective October 18, 2013, based on the results of an October 2013 VA examination.  The Veteran continues to disagree with the assigned ratings.

Period Prior to October 18, 2013

The Veteran was afforded a VA examination in July 2011, in response to his claim for service connection.  He complained of weakness and pain, and denied stiffness, swelling, heat, redness, giving way, lack of endurance, locking, fatigability, deformity, tenderness, drainage, effusion, subluxation, or dislocation.  He also denied any flare-ups of hip pain, difficulty with standing or walking, or incapacitation due to his hip disability, and reported that he was not receiving any treatment for his condition.  With regard to functional impairment, he reported that he was not able to do daily jobs anymore.  

On physical examination, gait was normal, walking was steady, leg length was symmetrical, and examination of the feet did not reveal any signs of abnormal weight bearing or breakdown, callosities, or any unusual shoe wear pattern.  The examiner also noted that the Veteran did not require any assistive devices for ambulation.  Range of motion was within normal limits for the left hip, with no pain, and the examiner noted that joint function was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  X-rays showed evidence of mild degenerative arthritis of the left hip and medial joint space narrowing.  The examiner diagnosed degenerative arthritis of the left hip joints.  The examiner also noted that the disability did not affect the Veteran's usual occupation or daily activities.

The Veteran was granted service connection under DC 5251 for painful motion of the hip; however, as none of the medical evidence prior to October 18, 2013  including the July 2011 VA examination, and VA outpatient treatment records dated from March 2003 to August, that shows extension of the left thigh limited to at least 5 degrees, a rating of 10 percent is not warranted under DC 5251.  Furthermore, as there is no evidence of flexion limited to at least 20 degrees, a compensable rating is also not warranted under Diagnostic Code 5252.  In this regard, as noted above, range of motion, including flexion, was within normal limits on examination in July 2011, and there was no objective evidence of pain on motion. As there is no evidence of ankylosis at any time during the appeal period, a higher rating under DC 5250 is also not warranted.

In addition, as there was no evidence on examination in July 2011 or anyplace else in the record, of limitation of abduction of the left thigh preventing crossing of the legs, or limitation of rotation of the left thigh, preventing toeing out more than 15 degrees, a compensable rating under DC 5253 is also not warranted for this period.

There is also no evidence of flail joint of the left hip or impairment of the femur and as such, the Veteran's left hip disability also does not warrant a compensable rating under DC 5254 or 5255.

In addition, as noted above, the Veteran reported that he was not able to do daily jobs due to his left hip disability.  However, he denied any flare-ups of hip pain, difficulty with standing or walking, or incapacitation due to the disability.  The examiner also noted that the Veteran did not require any assistive devices for ambulation.  In addition, range of motion was not reduced and joint function was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use, and no objective evidence of painful motion was noted at the examination.  The examiner also concluded that the disability did not affect the Veteran's usual occupation or daily activities.  Therefore, the Board also finds that a compensable rating is not warranted during this period, due to functional impairment.  38 C.F.R. §§ 4.40, 4.45, and 4.59.


Period Beginning October 18, 2013

The Veteran was afforded his most recent VA examination for his left hip in October 2013.  During range of motion testing, left hip flexion was to 105 degrees, with pain beginning at 95 degrees.  Extension was greater than 5 degrees, with no pain.  Abduction was not lost beyond 10 degrees, adduction was not so limited that the Veteran could not cross his legs, and rotation was not so limited that the Veteran could not toe out more than 15 degrees.  On repetitive use testing, the Veteran was able to flex to 125 degrees or greater, and extension was again 5 degrees or greater.  Range of motion was not additionally limited following repetitive testing, and the only functional impairment of the hip noted was less movement than normal and pain on motion.  On physical examination, there was tenderness or pain to palpation of both hips.  However, muscle strength was normal, there was no malunion or nonunion of the femur, no flail hip joint, and no leg discrepancy.  The examiner also noted that the Veteran was not using any assistive devices.  It was noted that the left hip disability does impact the Veteran's employment, in that it limits his ability to walk long distances.  

The Veteran's left hip disability is currently evaluated as 10 percent disabling under DC 5251, based on limitation of extension of the thigh.  This is the highest rating available under DC 5251.  Furthermore, as none of the medical evidence of record, including the October 2013 VA examination, and VA outpatient treatment records dated from March 2003 to August 2014 show evidence of flexion limited to at least 20 degrees, a rating in excess of 10 percent is also not warranted under Diagnostic Code 5252.  In this regard, the Veteran was able to flex on examination in October 2013 to 95 degrees, even with consideration of pain.

As there is no evidence of ankylosis at any time during the appeal period, a higher rating under DC 5250 is also not warranted. As the October 2013 examiner also noted that there was no evidence of limitation of abduction of a thigh with motion lost beyond 10 degrees, a rating in excess of 10 percent under DC 5253 is also not warranted.

There is also no evidence of flail joint of the hip or impairment of the femur, and as such, the Veteran's left hip disability also does not warrant a rating in excess of 10 percent under DC 5254 or 5255.

The Board notes that the Veteran has complained of flare-ups of hip pain that hinder his ability to walk long distances, climb stairs and do his household chores.  In addition, the October 2013 VA examiner also noted that the Veteran had functional impairment of the hip due to less movement than normal and pain on movement.  However, the examiner also noted that there was no additional loss of motion after repetitive use testing.  Furthermore, the Board notes that it is evident that the Veteran's functional impairment was already considered with the assignment of the current 10 percent rating which was essentially assigned for painful motion.  In this regard, extension was not limited to 5 degrees on examination in October 2013, before or after repetitive use testing, and there was also no evidence of flexion limited enough to warrant a rating of 10 percent or higher, thus, the Veteran did not meet the criteria for a 10 percent rating for limitation of motion absent consideration of pain.  Furthermore, even with consideration of pain, range of motion of the left hip and thigh were not nearly reduced enough to warrant a rating in excess of 10 percent under any of the applicable diagnostic codes.  Therefore, the Board finds that a rating in excess of 10 percent, based on functional impairment, is also not warranted.  38 C.F.R. §§ 4.40, 4.45, and 4.59.

Lumbar Degenerative Joint Disease

Under the General Rating Formula for Diseases and Injuries of the Spine (general rating formula), with or without symptoms such as pain, whether or not it radiates, stiffness, or aching in the area of the spine affected by the residuals of injury or disease, a 10 percent evaluation is warranted for disability of the thoracolumbar spine when there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height. 

A 20 percent evaluation is warranted for disability of the thoracolumbar spine when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation is warranted for disability of the thoracolumbar spine when there is forward flexion of the thoracolumbar spine to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  Unfavorable ankylosis of the entire thoracolumbar spine is evaluated as 50 percent disabling, and unfavorable ankylosis of the entire spine is evaluated as 100 percent disabling. 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5237 (2014).  

Note (1) permits the evaluation of any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Each range of motion measurement should be rounded to the nearest five degrees.  See Plate V, 38 C.F.R. § 4.71 and 38 C.F.R. § 4.71a, Notes (2) and (4).

In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.  38 C.F.R. § 4.71a, Note (3).

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphasia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. 
§ 4.71a , Note (5).

Intervertebral disc syndrome is to be evaluated either under the general rating formula for diseases and injuries of the spine or under the formula for rating intervertebral disc syndrome based on incapacitating episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.

For intervertebral disc syndrome manifested by incapacitating episodes having a total duration of at least six weeks during the past 12 months, a 60 percent evaluation is warranted; with incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months, a 40 percent evaluation is warranted; and with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months, a 20 percent evaluation is warranted.  Note one states that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5243. 

	(CONTINUED ON NEXT PAGE)


Analysis

In a September 2011 rating decision, the RO granted service connection for lumbar degenerative joint disease (low back pain).  A noncompensable evaluation was assigned, effective October 6, 2010.  The Veteran disagreed with this initial rating.  See June 2012 notice of disagreement.  In a November 2013 rating decision, the RO granted an increased rating for 10 percent for the service-connected lumbar spine arthritis, effective October 18, 2013, based on the results of an October 2013 VA examination.  The Veteran continues to disagree with the assigned ratings.

	
Period Prior to October 18, 2013

The Veteran was afforded his initial VA examination in July 2011, in response to his claim for service connection.  The Veteran complained at that time of moderate low back pain that radiated to the left hip, stiffness and fatigue, but he denied any spasms, decreased motion, paresthesia, numbness, weakness, bowel problems, bladder problems, or erectile dysfunction.  On physical examination, posture and gait were normal, leg length was symmetrical, and examination of the feet did not reveal any signs of abnormal weight bearing or breakdown, callosities, or any unusual shoe wear pattern.  Inspection of the spine revealed normal head position with symmetry in appearance, and symmetry of spinal motion with normal curves of the spine.  The examiner also noted that the Veteran did not require any assistive devices for ambulation.  

Range of motion was within normal limits for the thoracolumbar spine, with no pain, and the examiner noted that joint function was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  Neurological examination of the lumbar spine and lower extremities was also normal, and there were no signs of lumbar intervertebral disc syndrome with chronic and permanent nerve root involvement, and no non-organic physical signs.  X-rays of the lumbar spine showed mild to moderate degenerative hypertrophic endplate changes and lower lumbar facet arthritis; diffuse narrowing of lumbar interspaces most pronounced at L4 and L5; slight posterior subluxation of L4 on L5; and atherosclerotic calcification of abdominal aorta.  The examiner diagnosed degenerative arthritis of the lumbar spine.  The examiner also noted that the disability did not affect the Veteran's usual occupation or daily activities.

In order for a compensable rating to be granted under the general rating formula, there must be evidence of forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  None of the medical evidence prior to October 18, 2013, including the July 2011 VA examination and VA outpatient treatment records dated from March 2003 to August 2014, show that these criteria were met.  In this regard, as noted above, range of motion for the lumbar spine was within normal limits, and there was no evidence of muscle spasm, guarding or abnormal gait or spinal contour.  Therefore, a compensable rating for this period is not warranted.

There is also no evidence of any neurological abnormalities, intervertebral disc syndrome or incapacitating episodes to warrant a higher (compensable) rating under the general rating formula.

In addition, during his July 2011 examination, the Veteran reported flare-ups of back pain, three times per day, that lasted for two hours, exacerbated by physical activity and relieved by rest and pain medication.  He also reported that during flare-ups, he experienced functional impairment in that he was not able to get up or stand up.  However, he also reported that he was able to walk without limitation, and that he had not experienced any falls due to his spine condition.  He also denied any incapacitation from his back pain, and reported that he did not experience any overall functional impairment from the condition.  The examiner also noted that the Veteran did not require any assistive devices for ambulation.  In addition, range of motion was not reduced and joint function was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  The examiner also concluded that the disability did not affect the Veteran's usual occupation or daily activities.  Therefore, the Board also finds that a compensable rating is not warranted during this period, due to functional impairment.  38 C.F.R. §§ 4.40, 4.45, and 4.59.

Period Beginning October 18, 2013

The Veteran was afforded his most recent VA examination in October 2013.  On physical examination, posture and gait were normal.  Range of motion of motion of the lumbar spine was 70 degrees of flexion, with pain experienced at 70 degrees; 25 degrees of extension, with pain experienced at 20 degrees; 20 degrees of right and left lateral flexion, with pain experience at 20 degrees; and 20 degrees of right and left lateral rotation, with pain experienced at 20 degrees.  There was no additional limitation of motion after repetitive use testing.  The examiner noted that there was functional impairment after repetitive use testing, in that there was less movement than normal, pain on movement, and interference with sitting, standing, and/or weight bearing.  The examiner also noted that there was pain on palpation, but no guarding or muscle spasm, and no muscle atrophy.  Muscle strength testing, reflex examination, and sensory examination were all normal.  Straight leg raising test was negative on the right and left, and there was no evidence of radiculopathy on the left or right, or any evidence of any other neurologic abnormalities.  There was also no evidence of intervertebral disc syndrome or incapacitating episodes.  The examiner also noted that the Veteran was not using any assistive devices.  It was also noted that the impact of the lumbar spine condition on the Veteran's ability to work was that he was limited to jobs that did not require prolonged sitting, standing, bending or lifting.

In order for a rating in excess of 10 percent to be granted under the general rating formula, at a minimum, there must be evidence of forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  None of the medical evidence for this period, including the October 2013 VA examination, and VA outpatient treatment records dated from March 2003 to August 2014, show that this criteria have been met.  In this regard, as noted above, the Veteran was able to forward flex to 70 degrees, even with consideration of pain, and perform extension to 20 degrees, even with consideration of pain.  Furthermore, there was no evidence of muscle spasm, guarding or abnormal gait or spinal contour.  Therefore, a rating in excess of 10 percent for this period is not warranted.

There is also no evidence of any neurological abnormalities, intervertebral disc syndrome or incapacitating episodes to warrant a higher rating under the general rating formula.

With regard to functional loss or impairment, the Veteran has reported that he has flare-ups of back pain that limit his ability to perform jobs that require prolonged bending, lifting, sitting, and standing.  In addition, he experiences some functional impairment of the lumbar spine due to less movement than normal and pain on movement.  Accordingly, the Board finds that additional compensation is warranted for functional impairment, and that an additional 10 percent disability rating is assigned due to the additional impairment caused during flare-ups.  38 C.F.R. §§ 4.40, 4.45, 4.59.

The Board notes that during his July 2014 VA examination, the Veteran's representative initially suggested that the Veteran's low back disability has increased in severity since his last VA examination in October 2013.  However, when questioned directly by the Veterans Law Judge, the Veteran testified that the pain in his back had been constant for the past six months, as opposed to being worse since his last VA examination.  Furthermore, the Board finds that a review of the medical evidence of record, including VA outpatient treatment records dated through August 2014, reveals that there is no objective evidence showing that the low back disability has increased in severity since the most recent VA examination, a little over a year ago, in October 2013.  Therefore, the Board finds that another VA examination for the low back disability is not warranted.

	(CONTINUED ON NEXT PAGE)



ORDER

For the period prior to October 18, 2013, a compensable rating for mild degenerative arthritis, left hip is denied.

For the period beginning October 18, 2013, a rating in excess of 10 percent for mild degenerative arthritis, left hip is denied.

For the period prior to October 18, 2013, a compensable rating for lumbar degenerative joint disease is denied.

For the period beginning October 18, 2013, a 20 percent rating for lumbar degenerative joint disease based on additional compensation for functional loss, is granted.


REMAND

The law provides that the VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires the VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2014).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2014).  

In this case, the Veteran claims that his service-connected left hip and lumbar spine disabilities are impacting his employability.  See October 2013 VA examination report and July 2014 Video Conference hearing transcript.  In this regard, the Court has held that in the case of a claim for TDIU, the duty to assist requires that VA obtain an examination which includes an opinion on what effect the appellant's service-connected disability has on his ability to work.  Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  Here, the most recent examiner noted the Veteran's occupational deficiencies, due to his left hip and lumbar spine disabilities, but he did not provide an opinion as to whether the Veteran's service-connected disabilities precluded gainful employment.  There is no other competent opinion otherwise of record.  Consequently, the Board finds that a new examination is warranted to determine whether the Veteran's service-connected left hip and lumbar spine disabilities preclude him from securing or following a substantially gainful occupation.  

The Veteran is hereby notified that it is his responsibility to report for the examinations and to cooperate in the development of the case and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. § 3.655 (2014).

Accordingly, the case is REMANDED for the following action:

1.  The examiner who provided the October 2013 VA examination should review the claims folder and provide an opinion as to whether the Veteran's service-connected left hip degenerative arthritis and lumbar spine degenerative arthritis, preclude the Veteran from maintaining employment for which his education and occupational experience would otherwise qualify him. No examination is required unless the examiner deems it necessary.

The Veteran's claims file should be made available and the examination report should indicate that the claims file was reviewed by the examiner.  
A complete rationale should be given for all opinions and conclusions expressed.

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so, and must state whether there is additional evidence that would permit the necessary opinion to be made.

If the October 2013 examiner is not available, the Veteran should be afforded a VA examination so that the needed opinion can be obtained.

2.  The agency of original jurisdiction (AOJ) should adjudicate the issue of entitlement to TDIU.  If entitlement to TDIU is found to be warranted, and the Veteran does not meet the percentage requirements for TDIU, extraschedular consideration should be accomplished in accordance with 38 C.F.R. § 4.16(b) (2014).  If any benefit sought on appeal is not granted, a supplemental statement of the case should be issued.  The case should be returned to the Board, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


